Citation Nr: 0004627	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
pension benefits in the calculated amount of $51,221.56.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This appeal stems decisions by the Committee on Waivers and 
Compromises (COW) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied waiver 
of recovery of an overpayment of improved pension benefits in 
the calculated amount of $51,221.56.  

The RO denied the veteran's claim for waiver of recovery of 
the overpayment based on a finding of bad faith and 
misrepresentation.  In this decision, the Board will find 
that there was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the overpayment.  
The issue of whether recovery of the indebtedness would be 
against the principles of equity and good conscience is 
addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the issue of 
whether the debt resulted from the veteran's fraud, 
misrepresentation, or bad faith has been obtained.  

2.  The veteran's failure to promptly report income for 
himself and his spouse resulted in the creation of the 
overpayment.  

3.  Although the veteran was at fault in the creation of the 
overpayment, fraud, misrepresentation, or bad faith has not 
been demonstrated.  



CONCLUSION OF LAW

There was no fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment of 
improved pension benefits in the calculated amount of 
$51,226.51.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.963, 1.965, 3.1(aa) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that by a rating decision dated in February 
1983, the veteran was found permanently and totally disabled 
for pension purposes, effective from April 15, 1982, and that 
he was in receipt of improved pension benefits continuously 
thereafter.  The RO periodically informed the veteran that 
the amount of his pension benefit depended on his countable 
annual family income.  Information furnished by the veteran 
from the time of establishment of his pension entitlement, 
including periodic eligibility verification reports (EVRs), 
failed to include certain family income until the EVR filed 
in August 1992.  

In a statement received in December 1990, the veteran 
informed the RO that he had begun receiving Social Security 
benefits the previous October in the amount of $304.  In 
January 1991, the RO informed the veteran that his pension 
had been amended to reflect his receipt of Social Security 
benefits in the annual amount of $3,648, which reduced his 
monthly pension to $434 a month from November 1, 1990.  The 
veteran was informed that his rate of VA pension was directly 
related to his family's income and that adjustments to his 
pension rate must be made whenever his family income changed.  
He was advised to notify the RO immediately if his family 
received income from a source other than that already 
considered.  He was also advised that failure to inform VA 
promptly of income changes might result in the creation of an 
overpayment in his account.  

An EVR for the veteran and his spouse, received in July 1991, 
reflected that the veteran had not received wages from any 
employment between June 1, 1990, and May 31, 1992.  However, 
a field examination conducted in May 1992 confirmed that the 
veteran was a township trustee earning "$5,400" a year.  
The veteran indicated that he had not reported that income 
because he had used all of the income to offset his farm 
expenses.  He explained that he did not report it because all 
of the income went to meet farm bills and he lost money on 
the farm every year.  The field examiner reported that it 
appeared that the veteran and his spouse "were poorly 
informed about pension requirements."  Among other things, 
they had not reported all of their joint medical expenses 
from 1989 onward.  

In June 1992, the RO informed the veteran that it had 
confirmed that he had been in receipt of wages from the 
Township of [redacted], Ohio, since December 1976 and that 
his spouse had been in receipt of $410 in income from 
[redacted] Insurance Company in 1989.  The RO proposed to 
adjust his countable annual family income based on this 
information.  

In July 1992, the veteran reported that his yearly salary 
from [redacted] Township in 1982 and 1983 was $2,400 a year.  

In a letter dated November 24, 1992, the RO informed the 
veteran that it had reduced his pension benefits, effective 
April 15, 1982, because of an overpayment resulting from his 
failure to report his annual wages for the period from April 
15, 1982, to June 1, 1992.  The RO also considered the 
veteran's failure to report his spouse's income in the amount 
of $410 in 1989, and $200 annually from July 1, 1991, to the 
present.  The RO informed the veteran that losses from the 
operation of his farm could not be used to offset his wages 
because the wages received were unrelated to his farm income 
and losses.  Thus, the unreported income was held to be 
countable in determining the veteran's pension entitlement.  

In a letter dated November 25, 1992, the RO advised the 
veteran that his award of improved pension benefits had been 
amended to $489 a month, effective December 1, 1992, based on 
a cost-of-living adjustment and on reported net annual 
countable income of $4,104 from the Social Security 
Administration.  

The veteran in a statement received in January 1993 requested 
waiver of recovery of the pension overpayment created in his 
account.  The following month, the veteran submitted another 
request for waiver, essentially contending that he did not 
have the resources to repay the debt and that recovery of the 
indebtedness would be against the principles of equity and 
good conscience.  With his request, the veteran submitted 
copies of his federal income tax returns for the years from 
1981 through 1991.  In March 1993, his federal income tax 
return for 1992 was submitted.  The tax returns were 
submitted to show that his farm cost him money rather than 
yielding a profit.  

The veteran's federal income tax returns show that he earned 
wages from [redacted] Township in the yearly amount of $2,400 
in 1982 and 1983; in the yearly amount of $4,800 from 1984 to 
1991; and in the amount of $5,200 in 1992.  

An audit conducted by the RO in August 1993 showed that for 
the period from April 15, 1982, to November 30, 1992, the 
veteran was paid $77,860.30 in pension benefits when he was 
due $33,525.07, thus creating an overpayment of $44,335.23.  
The veteran was informed that the RO had begun to withhold 
and apply pension benefits due him in an attempt to liquidate 
his outstanding indebtedness; this reduced his indebtedness 
to $44,161.23.  The RO also stated that his case had been 
referred to the Committee on Waivers and Compromises.  

In an EVR received in August 1993, the veteran reported gross 
wages from all employment of $4,966.65 for the period from 
June 1, 1992, to May 31, 1993, and expected gross wages from 
all employment of $5,200 for the period from June 1, 1993, to 
May 31, 1994.  

In a letter dated November 18, 1993, the RO informed the 
veteran that it had changed his disability pension award 
because of unreimbursed medical expenses in the amount of 
$1,093.  The RO noted that the veteran's request for waiver 
of recovery of the overpayment had not been overlooked and 
that he would be contacted regarding his waiver request in 
the near future.  

However, in a decision dated November 24, 1993, the COW 
denied the veteran's request for waiver of recovery of an 
overpayment in the amount of $44,335.23.  The COW found that 
there was evidence that the overpayment resulted from 
misrepresentation and bad faith by the veteran in failing to 
promptly report countable income from the receipt of wages 
from the Township of [redacted], which he had been receiving 
since December 1976, and in failing to report $410 that his 
spouse had received from [redacted] Insurance Company in 
1989.  The COW also determined that his countable income 
could not be offset by subtracting farm losses because only 
unreimbursed medical expenses could be used for that purpose.  
In a letter dated in December 1993, the RO informed the 
veteran of this decision.  

In May 1994, the RO advised the veteran that it had been 
confirmed that in 1990, he and his spouse had received 
$13,209, consisting of income from wages of $4,800 from the 
Township of [redacted]; $128 in wages from [redacted] County; $12 
in interest from [redacted] Enterprises, Inc.; $4,609 from 
[redacted] Company; $62 from [redacted], Inc.; $423 
from The [redacted] Insurance Company; and $23 from [redacted] Bank, less $923 in medical expenses.  The 
veteran was informed that this income was countable for VA 
pension purposes.  It was therefore proposed to terminate his 
benefits, effective June 1, 1989.  The RO stated that it 
would be presumed that this income continued to the present 
and was expected in the future.  The veteran was further 
advised that if he was no longer receiving this income, he 
should complete the enclosed VA Form 21-0516-1 to report 
income from the date that the income began until it ended.  
The veteran was again informed that he could not use farm 
losses to offset other income.  The veteran was also informed 
that this adjustment would result in an overpayment of 
benefits that had been paid to him and that he would be 
informed of the exact amount of overpayment if the proposed 
action were implemented.  

In July 1994, the RO informed the veteran that it had 
terminated his VA benefits effective June 1, 1989, because of 
the receipt of income in the amount of $13,209.  The total 
considered $4,800 in wages; $3,646 in Social Security 
benefits; $4,700 in "other income;" his spouse's wages of 
$128 and "other income" of $446.  The veteran's medical 
expenses were reported to be $934.  

In May 1996, the COW continued its denial of the veteran's 
request for waiver of recovery of the overpayment, now in the 
calculated amount of $51,221.56.  The COW stated that it had 
previously been determined that the debt arose because of bad 
faith on the veteran's part and that new evidence had not 
been received to alter that determination.  

Analysis

The RO's Committee on Waivers and Compromises initially found 
that there was misrepresentation and bad faith by the veteran 
resulting in creation of the overpayment and precluding 
waiver of recovery of the indebtedness.  In the statement of 
the case issued in May 1995, however, it was held that there 
was a sufficient degree of fault on the veteran's part that 
it would not be against the principles of equity and good 
conscience to deny the request for a waiver.  In May 1996, 
the COW confirmed its previous denial of the veteran's waiver 
request by finding that the debt was created as a result of 
bad faith on the veteran's part.  As a statement of the case 
is informational in nature, the Board takes the view that the 
sole RO adjudicative action before the Board at this stage is 
the finding that the overpayment could not be considered for 
waiver because of misrepresentation and bad faith on the part 
of the veteran in the creation of the overpayment.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists, 
in connection with the claim for such waiver, an indication 
of fraud, misrepresentation, or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c)  

As used in 38 U.S.C.A. § 110 and § 1159 (West 1991), and 
implementing regulations, fraud means an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining eligibility for VA benefits with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.  38 C.F.R. 
§ 3.1(aa).  Fraud and misrepresentation both contain common 
characteristics and are considered as a single element.  The 
burden of proof to establish fraud or misrepresentation lies 
solely with VA.  

Bad faith, as defined in 38 C.F.R. § 1.965(b)(2), generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits program exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  

Under the law, the maximum rates of improved pension are 
reduced by the amount of countable annual income of the 
veteran or surviving spouse.  38 C.F.R. § 3.23(b).  Under 
38 C.F.R. § 3.23(d)(4), the veteran's annual income for this 
purpose includes his annual income and the annual income of 
his dependent spouse.  

The veteran does not contest the creation of the overpayment, 
but in contending that recovery of the indebtedness would be 
against equity and good conscience, he implicitly argues that 
there was no fraud, misrepresentation, or bad faith on his 
part in the creation of the debt.  

Although the record suggests that there was fault on the part 
of the veteran in failing to report certain family income, on 
other occasions he accurately reported his Social Security 
benefits, which in turn meant a diminution of his pension 
benefit.  He also failed to take full advantage of the 
deduction in countable annual income that his significant 
unreimbursed medical expenses would yield.  The field 
examiner in May 1995 indicated that the veteran and his 
spouse were "poorly informed" about pension requirements.  
It is significant, too, that the veteran has a history of 
coronary artery disease with hypertension, and 
cerebrovascular disease, which constituted the basis for the 
grant of pension benefits in the first place.  

The veteran's principal argument is that he used his pension 
benefit for farm expenses in an operation that was yearly 
losing money.  This is a kind of equitable tax argument:  If 
one can deduct farm losses from one's federal income tax, why 
not from any pension payment.  This is not altogether a 
frivolous argument, although it is clear that under 38 C.F.R. 
§ 3.271(c)(3), a loss sustained in operating a farm may not 
be deducted from income derived from any other source.  

As a farmer and township trustee, he was familiar with the 
necessity of reporting income for tax purposes, but it does 
not follow that his omission in this case was a result of 
fraud, misrepresentation, or bad faith with respect to his VA 
entitlement.  The rules and regulations surrounding the 
pension program are sufficiently complex that the Board is 
reluctant to find fraud, misrepresentation, or bad faith 
where the facts suggest confusion and incomprehension.  
Rather, the Board will accord the veteran the benefit of the 
doubt on this material finding.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $51,221.56 is not 
precluded by fraud, misrepresentation, or bad faith.  To that 
extent, the appeal is granted.  


REMAND

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if recovery of the 
indebtedness from the payee who received the benefit would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(a).  However, the issue of whether recovery 
of the overpayment in this case would be against the 
principles of equity and good conscience has not been 
addressed in the first instance by the RO.  Principles of due 
process of law require that this aspect of the case be first 
considered by the originating agency prior to adjudication of 
the issue by the Board.  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  

	(1)  Fault of the debtor.  Where the actions of the 
debtor contributed to the creation of the debt.  

	(2)  Balancing of faults.  Weighing of the fault of the 
debtor against that of VA.  

	(3)  Undue hardship.  Whether collection would deprive 
the debtor or his family of basic necessities.  

	(4)  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  

	(5)  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the debtor.  

	(6)  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).  

The Court of Appeals for Veterans Claims has held that in 
addressing this question, each of the foregoing elements of 
equity and good conscience must be addressed by the 
adjudicating body.  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  

As the Board noted above, the record indicates that the 
veteran was not initially aware of the full extent to which 
he could reduce his indebtedness in accordance with the 
provisions of 38 C.F.R. § 3.272(g) by reporting the 
unreimbursed medical expenses for both himself and his 
spouse.  The allowable exclusions from countable income for 
the purpose of determining entitlement to improved pension 
are set forth at 38 C.F.R. § 3.272 and, unless otherwise 
provided, are deductible only during the 12-month 
annualization period in which they were paid.  Although the 
record indicates that the RO has taken those expenses into 
account in determining the amount of the overpayment in this 
case, it is unclear to the Board whether the calculation of 
the overpayment, as against its creation, is accurate.  There 
appear to be various calculations by the RO of the amount of 
unreimbursed medical expenses that the veteran could claim.  
Although the veteran has submitted his tax returns for the 
relevant time frame, it remains unclear to the Board how the 
RO determined in May 1994 that the veteran was in receipt of 
$13,209 in income, including "$4,700 in other income" such 
as to create an overpayment effective from June 1, 1989.  A 
recalculation and complete audit of the account would be 
helpful to the Board in further consideration of this case.  

In view of the foregoing, the Board concludes that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the record.  

2.  The appellant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report (VA Form 4-5655) 
reflecting his current income from all 
sources for himself and his spouse, 
family expenses and assets.  He should be 
informed that he should be as specific as 
possible regarding the sources of his 
income and nature of his expenses.  That 
report should be associated with the 
record.  

3.  The RO should conduct a complete 
paid-and-due audit of the veteran's 
pension account to determine or confirm 
the current amount of the indebtedness.  
The report of audit should be included in 
the record.  

4.  Then, in light of the additional 
evidence obtained following the requested 
development, the RO should adjudicate the 
issue of whether recovery of the 
overpayment in the calculated amount 
would be against the principles of equity 
and good conscience.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a supplemental statement of the 
case should be issued, and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

